                         Case 5:21-cv-01203-EJD Document 19 Filed 03/04/21 Page 1 of 2


                   1   LATHAM & WATKINS LLP
                       Michael H. Rubin (CA Bar No. 214636)
                   2      michael.rubin@lw.com
                       Melanie M. Blunschi (CA Bar No. 234264)
                   3      melanie.blunschi@lw.com
                       505 Montgomery Street, Suite 2000
                   4   San Francisco, California 94111-6538
                       Telephone: +1.415.391.0600
                   5   Facsimile: +1.415.395.8095

                   6
                       Serrin A. Turner (pro hac vice forthcoming)
                   7     serrin.turner@lw.com
                       885 Third Avenue
                   8   New York, NY 10022-4834
                       Telephone: +1.212.906.1200
                   9   Facsimile: +1.212.751.4864

               10      Attorneys for Defendant Accellion Inc.

               11

               12
                                                   UNITED STATES DISTRICT COURT
               13
                                                  NORTHERN DISTRICT OF CALIFORNIA
               14
                                                           SAN JOSE DIVISION
               15
                       SUSAN ZEBELMAN, on behalf of herself          Case No.: 5:21-cv-01203-EJD
               16      and all others similarly situated,
                                                                     NOTICE OF APPEARANCE OF
               17                                                    MELANIE M. BLUNSCHI
                                     Plaintiff,
               18
                                v.
               19                                                    Hon: Edward J. Davila
                       ACCELLION, INC.,
               20
                                     Defendant.
               21

               22

               23

               24

               25

               26

               27
               28

ATTORNEYS AT LAW
                                                                                              NOTICE OF APPEARANCE
 SAN FRANCISCO


                                                                                             Case No.: 5:-21cv-01203-EJD
                         Case 5:21-cv-01203-EJD Document 19 Filed 03/04/21 Page 2 of 2


                   1              TO THE CLERK OF THE COURT AND EACH PARTY IN INTEREST:

                   2          PLEASE TAKE NOTICE that Melanie M. Blunschi of LATHAM & WATKINS LLP

                   3   hereby enters her appearance in the above-captioned matter as counsel for Defendant Accellion,

                   4   Inc. (“Accellion”). She respectfully requests that all pleadings, notices, orders, correspondence

                   5   and other papers in connection with this action be served upon her at the following address:

                   6                                 Melanie M. Blunschi
                                                     LATHAM & WATKINS LLP
                   7                                 505 Montgomery Street, Suite 2000
                                                     San Francisco, California 94111-6538
                   8                                 Telephone: (415) 391-0600
                                                     Facsimile: (415) 395-8095
                   9                                 Email: melanie.blunschi@lw.com
               10

               11

               12      DATED: March 4, 2021                         LATHAM & WATKINS LLP

               13                                                     /s/ Melanie M. Blunschi
                                                                     Melanie M.. Blunschi (CA Bar No. 234264)
               14                                                        melanie.blunschi@lw.com
                                                                     505 Montgomery Street, Suite 2000
               15                                                    San Francisco, California 94111-6538
                                                                     Telephone: +1.415.391.0600
               16                                                    Facsimile: +1.415.395.8095
               17
                                                                      Attorney for Defendant Accellion, Inc.
               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
               28

ATTORNEYS AT LAW
                                                                                                 NOTICE OF APPEARANCE
 SAN FRANCISCO                                                          1                        Case No.: 5:21-cv-01203-EJD
